Appellant appeals from a judgment condemning him to one year confinement in the State penitentiary for the offense of unlawfully selling intoxicating liquor in a prohibited district. See Vernon's Ann. P.C., art. 597.
The statement of facts discloses that there was sufficient evidence to support the conviction. There are no bills of exceptions complaining of the charge of the court as to the receipt or rejection of evidence or other matter touching the conduct of the trial.
A motion for new trial appears in the record, in which complaint is made of the introduction of testimony charged to have been illegal, and some complaint is made for failure of the court to consider the motion because filed more than two days after the trial. The motion for new trial was not essential as a basis for appeal. Sessions v. State, 81 Tex.Crim. Rep., 197 S.W. Rep., 718. The matters referred to in the motion in this case are such as could be brought before this court by bill of exceptions. The indictment is regular. No errors have been pointed out.
The judgment of the lower court is affirmed.
Affirmed.